Citation Nr: 0931461	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  03-28 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
December 1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a October 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

The veteran testified before the Board by videoconference 
from the RO in March 2006.  A transcript of the hearing is 
associated with the claims file. 

During testimony presented in March 2006, the veteran's 
representative raised the issue of clear and unmistakable 
error in the prior rating decisions.  This issue is referred 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

A supplemental statement of the case is necessary when the 
Agency of Original Jurisdiction receives pertinent evidence 
after the most recent statement of the case or supplemental 
statement of the case has been issued and before the appeal 
is certified to the Board.  An additional supplemental 
statement of the case is necessary if a prior supplemental 
statement of the case is inadequate for any other reason.  
38 C.F.R. § 19.31(b) (2008).  

In October 2008, the RO in Huntington, West Virginia received 
additional service personnel and treatment records that are 
pertinent to the claim.  Although the records were received 
prior to a November 2008 supplemental statement of the case, 
there is no indication that the newly received records were 
considered.  
The appeal was transferred to the Board in January 2009.  

Accordingly, the case is REMANDED for the following action:

Review the service personnel and 
treatment records received in October 
2008 and readjudicate the claim for 
service connection for bilateral pes 
planus.   If the decision remains adverse 
to the Veteran, provide the Veteran and 
his representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID P. HAVELKA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




